Citation Nr: 1819325	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988.  The Veteran died in July 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously before the Board in November 2013 and April 2015.  In its most recent decision, the Board remanded the claim to associate with the claims file certain private treatment records.  As explained in further detail below, additional development is necessary.


REMAND

The appellant contends that the Veteran's service-connected diabetes or hypertension may have been the cause of the Veteran's death.  An opinion on this issue was first obtained in December 2010.  The VA physician stated that there was no evidence about the details surrounding the Veteran's death like whether it was cardiac arrest at home or postoperatively in a hospital.  Therefore, due to insufficient medical evidence the examiner could not express an opinion without resorting to speculation.  Another VA medical opinion was obtained in February 2014.  This examiner too stated that no opinion could be provided without resorting to speculation because again no records were available regarding the last months of the Veteran's life.  For this reason, the Board remanded the claim in April 2015 to attempt to retrieve such records and, if retrieved, obtain another medical opinion.  

An April 2015 letter was sent to the appellant informing her that additional release forms were needed to obtain medical treatment records from the end of the Veteran's life.  A release was received in May 2015 indicating dates of treatment at St. Louis University Hospital for Dr. E.F. from July 6, 2009 to July 9, 2009 and for Dr. D.J. from May 27, 2009 to July 6, 2009.

Nonetheless, a July 2015 report of general information reflects that once a medical provider was reached via telephone, a VA official was informed that only one treatment note was available for one doctor in the date ranges given, but that a broader date range would produce the relevant records.  Pursuant to this, July 2015 correspondence was sent to an address on file for the appellant explaining that a broader date range was needed to produce records.  An August 2015 report of general information also reflects that the St. Louis University medical facility did not have records for the date ranges provided by the appellant in May 2015, but did have responsive records from January 1, 2008 to December 30, 2009.  

Correspondence was sent to an address associated with the appellant in September 2016 requesting releases for the facility where the Veteran passed away as well as any facility where the Veteran was treated leading up to his hospitalization.  However, in a November 2016 report of general information, the appellant reported that the September 2016 correspondence was sent to an old address, and that her updated address was on file.  

The Board finds a remand is unfortunately necessary once again.  First, despite the appellant noting in the November 2016 report of general information that the September 2016 correspondence was sent to an incorrect address, it appears no attempt was made to resend that correspondence to the correct address.  The Board finds informing the appellant of the required broader date range is essential.  This is so because medical records pertaining to the Veteran's treatments during the final months of his life remain crucial to the adjudication of the claim as emphasized by both medical professionals previously asked to opine on the issue.  Indeed, to date only a single treatment note from June 4, 2009 was obtained pursuant to the Board's April 2015 remand.  As highlighted by the medical provider in July 2015, a release with a broader date range is necessary.  Furthermore, as highlighted by a response from the St. Louis University hospital, records from January 2008 to December 2009 were available at that time.  

Thus, in order to satisfy VA's duty to assist, on remand the appellant should be informed that releases should be completed with a broader date range of at least January 2008 to July 2009 for any facilities where the Veteran was treated leading up to his hospitalization and for the facility where the Veteran passed away.  Once these records are received, an additional medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any records from medical providers that treated the Veteran in the last months of his life, to include records from doctors at the St. Louis University hospital from January 2008 to July 2009.  The proper date ranges are crucial to obtaining the proper records.

2.  Thereafter, a medical opinion should be obtained from an appropriate medical professional.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any service-connected disability was a principal or contributory cause of the Veteran's death.

The Veteran's service-connected disabilities at the time of his death were 1) diabetes mellitus, 2) chronic allergic rhinitis, 3) essential hypertension, 4) residuals of a hand fracture, and 5) bilateral carpal tunnel syndrome.  

If a service-connected disability was a contributory cause of death: 1) Was that disability a substantial and/or material cause of the Veteran's death? 2) Did that disability combine with another disability to cause that Veteran's death? 3) Did that disability aid, or lend assistance to, the production of death.

Is there sufficient evidence to conclude that there was ischemic heart disease that can be said to be a contributory cause of death?

A complete rationale should be provided for any opinion reached.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

